DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 08/03/2021, applicant amended the title in response to the objections to the spec made earlier, hence the objection to the title has been withdrawn. Claims 3 and 11 are cancelled by the current amendments. Applicant filed a terminal disclaimer to overcome the non-statutory double patenting (DP) rejections of the last office actions, hence the DP rejections have been withdrawn. Applicant further amends independent claims 1, 10, 18 and 19 incorporating the previously objected claims’ to allowability including all of the limitations of the base claim and the intervening claims, hence the independent claims 1, 10, 18 and 19 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 08/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11,094,971(co-pending application was 16/295,963) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 10, 18 and 19 limitations: “ … … acquiring battery information from the battery device via near-field communication, the battery information including state of health of the battery device; and determining if the state of health of the battery device is greater than a wherein the step of obtaining a battery identifier, the step of obtaining a carrier identifier, the step of determining whether the battery identifier thus obtained is identical to a battery identifier stored in the battery device and the step of sending the carrier identifier are implemented when it is determined that the state of health is greater than the predetermined threshold…” in combination with the remaining claim elements as set forth in Claims 1, 10, 18, 19 and depending claims 2, 4-9; 12-17. Therefore claims 1, 2, 4-10 and 12-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YALKEW FANTU/Primary Examiner, Art Unit 2859